MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                  FILED
regarded as precedent or cited before any                         Jun 01 2017, 5:47 am
court except for the purpose of establishing                           CLERK
the defense of res judicata, collateral                            Indiana Supreme Court
                                                                      Court of Appeals
estoppel, or the law of the case.                                       and Tax Court




APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Chanse T. Starr                                          Curtis T. Hill, Jr.
Bunker Hill, Indiana                                     Attorney General of Indiana
                                                         Justin F. Roebel
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Chanse T. Starr,                                         June 1, 2017
Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         02A03-1608-CR-1866
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable Frances C. Gull,
Appellee-Respondent                                      Judge
                                                         Trial Court Cause Nos.
                                                         02D06-1111-FC-361
                                                         02D06-1111-FC-358
                                                         02D06-1106-FD-844



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 02A03-1608-CR-1866 | June 1, 2017        Page 1 of 4
[1]   Chanse Starr appeals the trial court’s denial of his motion for jail time credit

      and petition to dismiss probation. Finding no error, we affirm.


                                                      Facts
[2]   In 2012, Starr entered into a plea agreement resolving three causes. Under the

      agreement, as later modified, Starr pleaded guilty to Class C felony corrupt

      business influence under cause FC-358, Class C felony corrupt business

      influence under cause FC-361, and admitted to being an habitual offender

      under cause FC-361.1 Pursuant to the plea agreement, Starr was sentenced to

      concurrent four-year terms for the two Class C felony convictions, with an

      eight-year habitual offender enhancement. The plea agreement also required

      the trial court to suspend six years of that sentence.


[3]   At the March 14, 2012, sentencing hearing, Starr’s attorney informed the trial

      court that Starr had been continuously incarcerated since November 10, 2011,

      and agreed that part of his credit time was to be applied to an unrelated

      misdemeanor cause. Counsel calculated that Starr was entitled to 117 days of

      jail credit toward the offenses to which he was pleading guilty. Appellant’s

      App. Vol. II p. 8-9, 10. Starr agreed that 117 days of jail time credit should

      apply to these offenses, with the balance being applied to a misdemeanor cause.




      1
          The charges under cause FD-844 were dismissed.


      Court of Appeals of Indiana | Memorandum Decision 02A03-1608-CR-1866 | June 1, 2017   Page 2 of 4
      The trial court awarded Starr 117 days of jail time credit in causes FC-358 and

      FC-361.


[4]   On July 20, 2016, Starr filed a motion for jail time credit and a petition to

      dismiss probation. The trial court denied both motions on July 22, 2016, and

      Starr now appeals.2


                                      Discussion and Decision

                                           I. Jail Time Credit
[5]   Presentence jail time credit is a matter of statutory right rather than a matter of

      judicial discretion. Weaver v. State, 725 N.E.2d 945, 948 (Ind. Ct. App. 2000).

      A motion for jail time credit must “identif[y] a sufficient factual basis for [the

      inmate’s] eligibility.” Id.


[6]   Here, both Starr and his attorney represented to the trial court that part of his

      accumulated jail time credit had been applied to an unrelated misdemeanor

      cause and that the balance to be applied to these causes totaled 117 days.

      Nothing in the record or Starr’s argument leads us to question this calculation.

      Furthermore, the dates he suggests should be used to calculate his jail time

      credit are not supported by the chronological case summaries of these causes.

      Appellant’s App. Vol. II p. 44, 56. Moreover, while Starr argues that he was

      entitled to good time credit, nothing in the record indicates that he was denied



      2
       Starr filed a timely notice of appeal on August 10, 2016. This Court accepted a belated filing of his brief on
      March 24, 2017.

      Court of Appeals of Indiana | Memorandum Decision 02A03-1608-CR-1866 | June 1, 2017                 Page 3 of 4
      such credit. Under these circumstances, Starr has failed to identify a sufficient

      factual basis for his eligibility for additional jail time credit, and the trial court

      did not err by denying the motion.


                            II. Petition to Dismiss Probation
[7]   Starr voluntarily entered into a plea agreement, which provided that six years of

      his agreed-upon sentence would be suspended to probation. He now seeks to

      dismiss that probation. But he may not collaterally attack a sentence provided

      for in a plea agreement: “it is a long-standing principle that the validity of a

      guilty plea can only be challenged by way of a petition for post-conviction

      relief, not by direct appeal or motion to correct error.” Allen v. State, 865
N.E.2d 686, 689 (Ind. Ct. App. 2007). Furthermore, he fails to provide a

      cogent argument in support of his theory that he cannot be required to serve an

      executed sentence in a different cause with a sentence ordered to be served

      consecutively to the present sentence before beginning his present probation.

      We find no error in the trial court’s dismissal of Starr’s petition to dismiss

      probation.


[8]   The judgment of the trial court is affirmed.


      Barnes, J., and Crone, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 02A03-1608-CR-1866 | June 1, 2017   Page 4 of 4